Citation Nr: 0336359	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-07 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to April 
1970.  He served in Vietnam and received the Vietnam Service 
Medal with one star and the Vietnam Campaign Medal with 
device.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
PTSD.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a veteran in the development of 
a claim.  The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim, and that the 
requirements of the VCAA have in effect been satisfied.

The record reflects that the RO has obtained pertinent 
treatment records.  In addition, it afforded the veteran a VA 
examination in December 2001 to determine if he has PTSD.  
This examination did not establish a diagnosis of PTSD.

The veteran and his representative have been provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notifies them of the evidence needed by the 
veteran to prevail.  In a letter dated in August 2001, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  The letter gave notice of what evidence the 
veteran needed to submit and what the VA would try to obtain.  
In September 2001, the veteran submitted a statement 
indicating that he had read the August 2001 letter and that 
he had no medical evidence to submit.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The Board finds that the VA notified the 
veteran and the veteran's representative of the information 
and any medical or lay evidence not previously submitted, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) does not negate the need for medical evidence 
of a nexus between a combat stressor and a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran had active service from October 1968 to April 
1970.  He served in Vietnam from June 1969 to March 1970.

The veteran went for an initial psychiatric evaluation at the 
VA Medical Center in Pittsburgh on July 21, 1998.  He stated 
that he was a cook in the Marine Corps, but wound up a 
"grunt" doing things he did not want to do.  After 
discharge, the veteran stated that he had difficulty 
adjusting and controlling his temper.  He stated that he has 
a lot of trouble being with people; he does not trust them 
and they make him nervous.  The veteran complained of 
difficulty sleeping, night sweats, irritability, trouble 
controlling his temper, intrusive thoughts of Vietnam, 
anxiety, and dread.  He was unfamiliar with the term 
"flashbacks," but described dissociative experiences where 
he can "smell" the stench of Vietnam.  He was guarded and 
reluctant to discuss in detail any experiences in Vietnam.  
He appeared to be in distress and complained of feeling 
depressed.  His primary concern was losing control over his 
anger and winding up in jail again.  Dr. G. B. diagnosed PTSD 
and polysubstance abuse in remission and recommended him for 
follow-up with a physician.

In a follow-up treatment record dated on July 27, 1998, the 
veteran denied feeling depressed.  He reported feeling very 
angry.  The veteran complained of feeling worthless, having 
difficulty falling asleep, decreased appetite, and weight 
loss of 15 pounds over the past six months.  He stated that 
he has longstanding "bad dreams," about three times a 
month, and he wakes up sweating and smelling the bad odors he 
experienced in Vietnam.  He denied intrusive thoughts during 
the daytime, but storms occasionally remind him of being in 
Vietnam.  The veteran denied other anxiety symptoms and 
psychotic symptoms such as hallucinations or paranoid 
thoughts.  Depressive disorder, not otherwise specified, was 
diagnosed; intermittent explosive disorder, conduct disorder, 
and PTSD were ruled out.

A treatment record dated on August 18, 1998, indicates that 
the veteran was assessed with intermittent explosive 
personality disorder and subclinical PTSD.  Another record 
from the same date assessed chronic PTSD and polysubstance 
dependency in early remission.  A treatment record dated on 
September 29, 1998, shows that the veteran was assessed with 
chronic PTSD and polysubstance dependency in full sustained 
remission.  

In a treatment record dated in August 1999, the veteran 
stated that he has an "I don't care about anything" 
attitude and that he has started to use marijuana, alcohol, 
and crack cocaine again.  He complained of intrusive thoughts 
about Vietnam and a fear of going to sleep because it makes 
him feel vulnerable.  He stated that one of the reasons for 
his drug relapse was not being able to receive Viagra due to 
a concern over laboratory findings.  As a result, he stated 
that his self-esteem was extremely effected.  Dr. J. F. 
diagnosed chronic PTSD; depression, not otherwise specified; 
and cannabis, alcohol, and opioid dependency.

The veteran was afforded a VA examination in December 2001.  
The examiner determined that the veteran does not have PTSD.  
The examiner stated that the veteran is "an extremely 
unreliable informant."  He cited instances throughout the 
veteran's treatment records where he gave contradicting 
histories.  

When asked about symptoms related to PTSD, the veteran could 
indicate only that he has problems with his temper, that he 
fears striking out at people, that he can be vicious in his 
aggression, and that he believes that if someone is worth 
fighting they might be worth killing.  He stated that he 
fears that he is going to hurt somebody to the point where he 
will be arrested and sent to jail, as has been the case 
before.

The veteran reported difficulty with "Orientals," and 
stated that he episodically experiences smells that remind 
him of Vietnam.  The examiner indicated that the veteran 
offered no other symptoms or difficulties associated with 
PTSD or his Vietnam experience.

The examiner summarized that the veteran exhibits chronic 
polysubstance dependence that is currently in only short-term 
full remission, and chronic intermittent explosive disorder 
secondary to mixed personality disorder with antisocial and 
borderline aspects very prominent and severe.  He concluded 
that the veteran does not meet diagnostic criteria for the 
diagnostic of PTSD either in terms of identified stressors or 
on-going symptoms.

Analysis

The veteran contends he has PTSD and that it is related to 
his time in service.

The essential question in this case is whether the veteran 
has PTSD.  As noted above, medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) is 
required.  In this regard, the record contains reports 
showing that the veteran has PTSD and a VA examination which 
shows that the veteran does not have PTSD.  The Board finds 
that the VA examination which shows that the veteran does not 
have PTSD is more probative than the reports showing a 
diagnosis of PTSD.

The treatment records from the VA Medical Center in 
Pittsburgh showed many inconsistencies in evaluating the 
veteran.  He was initially diagnosed with PTSD on July 21, 
1998, but it was ruled out as a diagnosis six days later.  On 
August 18, 1998, one practitioner diagnosed subclinical PTSD, 
while another diagnosed chronic PTSD, clearly contradicting 
each other.  In August 1999, the veteran is diagnosed with 
chronic PTSD, though he felt that his drug relapse was in 
strong part due to his erectile dysfunction and its impact on 
his self-esteem.

In the VA examination report dated in December 2001, the 
examiner stated that he had reviewed the record and the 
veteran's treatment reports.  The examiner noted the 
inconsistencies both in the veteran's reporting of symptoms 
and histories, as well as with the treating practitioners' 
evaluations of the veteran.  As an example, the examiner 
stated that the veteran told practitioners that he had a 
shell fragment wound and/or gunshot wound to the chest and 
had been hospitalized for it.  However, he denied that injury 
when being evaluated by the examiner and indicated that it 
was his hand that was injured.  He also told practitioners 
that he went on patrols, firefights, and ambushes while in 
Vietnam, but he told the examiner that he stayed in Da Nang 
as a cook and occasionally would have to protect bunkers 
whenever there might be incoming or some sort of activity 
outside the perimeter.  The veteran also claimed to have 
received the Purple Heart, although there is no record of him 
being awarded one.  

The examiner noted that previous examinations and evaluations 
basically included mention of and then denial of many of the 
same symptoms.  As an example, the examiner stated that at 
one point the veteran mentioned dreams, but at a later point 
he indicated that he had none.  On another occasion, the 
veteran mentioned that he had difficulty with intrusive 
recollections about the war and then on another occasion, he 
denied their occurrence.

The VA examiner opined that the previous diagnoses of PTSD 
were incorrect.  Noting the contradictions in the treatment 
records concerning just exactly what kind of symptoms the 
veteran actually has and about his history, the examiner 
stated that despite the report of chronic PTSD, the treating 
practitioners did not provide specific examples or instances 
of just exactly upon what the diagnosis was based.  

As a preliminary matter, the Board finds that the veteran is 
not a combat veteran, given his non-combat occupation in Da 
Nang and his recantation in December 2001 of his stories of 
combat patrols and ambushes.  Thus his factual assertions are 
not given the special consideration afforded by 38 U.S.C.A. 
§ 1154(b).

Moe importantly, the Board finds that the VA examination 
excluding a diagnosis of PTSD is more probative than the 
reports showing a diagnosis of PTSD.  In general, the 
examiner that found that the veteran does not have PTSD based 
such conclusion on clinical interviews and a review of the 
claims file.  Additionally, the examiner gave a detailed 
rationale for determining that the veteran does not have 
PTSD.  Such rationale included an explanation for the 
veteran's current psychiatric complaints which were 
attributed to disorders other than PTSD (i.e., polysubstance 
dependency and intermittent explosive disorder).  On the 
other hand, the Board notes that the practitioners who 
diagnosed the veteran as having PTSD, primarily diagnosed 
such condition on the basis of the veteran's self reported 
history.  It is noteworthy that the VA examiner found that 
the veteran was "an extremely unreliable informant."  
Moreover, it does not appear from the record that 
practitioners who diagnosed PTSD based their diagnosis on any 
objective testing, nor did they provide a detailed rationale 
for their diagnosis of PTSD. 

Given the foregoing, the most persuasive evidence shows that 
the veteran does not have PTSD.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim of service connection for PTSD; the benefit-of-the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



